Appeal from an order of the Supreme Court, Monroe County (David Michael Barry, J.), entered April 28, 2009 in an action for property damages. The order denied the motion of defendant to dismiss the complaint.
Now, upon the stipulation discontinuing action signed by the *1864attorneys for the parties on March 26, 2010 and filed in the Monroe County Clerk’s Office on April 8, 2010, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Martoche, J.P., Fahey, Carni, Sconiers and Green, JJ.